Citation Nr: 1716678	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-31 489A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than January 11, 2012, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1998 to March 2006.

This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted a TDIU rating, effective January 11, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he should be entitled to a TDIU rating prior to January 11, 2012.  By October 2012 rating decision, the RO granted service connection for the Veteran's peripheral neuropathy of the right upper extremity and assigned a 30 percent rating, and also granted service connection for peripheral neuropathy of the left upper extremity and of the right and left lower extremities, and assigned 30 percent ratings for each, which resulted in a combined rating of 90 percent, effective January 11, 2012.  In light of the combined 90 percent rating, which met the criteria under 38 C.F.R. § 4.16(a) for a TDIU rating, the RO also granted a TDIU rating, effective from January 11, 2012.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  If the above percentages are not met, the veteran's claim may still be referred to the Director, Compensation Service for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities."  38 C.F.R. § 4.16(b). 

Prior to January 11, 2012, the Veteran was service connected for obstructive sleep apnea, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; hypertension, rated as 0 percent disabling; and tinea pedis, rated as 0 percent disabling.  Because the Veteran's overall combined service-connected disability rating was 60 percent prior to January 11, 2012, the Veteran did not meet the schedular percentage requirements for a TDIU rating and, therefore, extraschedular consideration would have to be afforded.  38 C.F.R. §§ 4.16(b), 4.25.  

On his formal claim for a TDIU rating (VA Form 21-8940), received on December 14, 2009, the Veteran contended that his sleep apnea and diabetes were the disabilities that prevented him from securing or following any substantially gainful occupation; that his disabilities affected full time employment as of July 19, 2009; and that he last worked full time in July 2009, as a store worker in the Defense Commissary Agency.  He also indicated that he left his last job because of his disabilities, and that he had tried to obtain clerical employment since he became too disabled to work.  The Veteran contended that pursuant to his doctor's orders, his diabetes and sleep apnea were too uncontrollable to continue to be employed.  The Veteran also contended that he had been to numerous doctors and treatments and still could not remain gainfully employed due to diabetes and sleep apnea.  

On a VA examination dated in July 2006, it was noted that the Veteran was diagnosed with diabetes in 2004 and that it had been poorly controlled since that time despite the use of insulin.  He was also diagnosed with sleep apnea in 2004 and was still not sleeping well despite having a CPAP.  The final impressions included diabetes mellitus, type II, poorly controlled secondary to inadequate therapy and possibly dietary indiscretion, and it was noted that the Veteran's self-reported visits to the ER and hospitalizations suggested this had a tremendous impact on his daily life, and he needed a referral to an endocrinologist for more aggressive care.  With regard to hypertension, it was noted that his blood pressure was not controlled, but the examiner did not feel that his blood pressure was elevated to the point of interfering with his job and ADLs (activities of daily living).  With regard to hyperlipidemia, it was noted that despite therapy, the Veteran's cholesterol was still grossly abnormal.  While there was no evidence that his hyperlipidemia was directly impairing his occupation or ADLs at that time, the examiner noted that left uncontrolled he would most certainly develop the associated complications such as stroke and myocardial infarction (MI).  With regard to obstructive sleep apnea, it was noted that the Veteran was morbidly obese and complained of daytime fatigue and hypersomnolence - despite CPAP therapy and prior surgical therapy.  It was noted that a repeat sleep study might help ensure the Veteran was on the correct level of CPAP, but that given his morbid obesity and deconditioning, he was going to have daytime fatigue and somnolence no matter how the doctors treated him, thus, a repeat sleep study will not allow the doctor to quantify how much of his symptoms are due to apnea.  With regard to gastroesophageal reflux disease, it was noted that given the Veteran's obesity and diabetes, it would be difficult to control.  It was noted that the Veteran had daily symptoms but the examiner wished to reserve quantifying the influence on the Veteran's occupation and ADLs until he was on adequate therapy.  Finally, with regard to the Veteran's allergic rhinitis, this was noted to be a seasonal problem that was relieved with medications, and had minimal impact on the Veteran's occupation and ADLs.

Private treatment records show that in April 2008 the Veteran was seen for complaints of dizziness, body weakness with fatigue, and headaches.  It was noted that his blood sugar had been out of control for the past 3 months and was oscillating up and down.  The assessment was diabetes mellitus, poorly controlled.  

Treatment records from the U.S Army MEDDAC Heidelberg show that in July 2009, it was noted that the Veteran's glucose was elevated because he worked the night shift, and that he had been sent home from work the night prior. 

In a private treatment record dated in July 2009, it was noted that the Veteran was sent home from work the night before, and that his glucose was elevated since he worked the night shift and could not sleep during the day.  In May and June 2010 it was noted that the Veteran was unemployed.  

In a private treatment record dated in May 2011, the Veteran was seen for follow-up for diabetes.  It was noted that he had a history of diabetes type II, hypertension, dyslipidemia, and obesity, and had "wildly uncontrolled" diabetes for over a year.  It was noted that he had not had any labs drawn since September 2010 and needed his routine laboratory drawn, and that he had complaints of his glucose still being out of control.  For occupational history there was a notation of "student".  The assessment included diabetic peripheral neuropathy type 2 - uncontrolled.

On a VA examination dated in January 2012, it was noted that the Veteran complained of diabetes mellitus since 2002, which had been treated with insulin from the onset and was difficult to control.  It was also noted that he had visual disorders for a year, and peripheral nerve problems and occasional dizziness for the last six months.  The examiner summarized that the Veteran's essential hypertension, without secondary organ complications of the kidneys or the heart, was well controlled under the present therapy with no limitations of daily life; that his insulin-dependent diabetes mellitus must be classed as in a crisis, and must be classified as severe with significant limitations of physical stamina based on the significantly high blood sugar level; and moderately elevated liver transaminases in combination with sonographic aspect of a fatty liver which was also noted to be diabetes-induced non-alcoholic fatty liver.  It was noted that the Veteran had been in Germany for a while and was not presently working.  

On a VA examination in July 2012, it was noted that with regard to his work history the Veteran had reported that he served in the Army until 2006 and that since his separation from military service, he had been able to perform only short jobs of a few months and then could not continue because of health problems.

In reviewing the record prior to January 11, 2012, as summarized above, the Board finds that it is unclear as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, however, the Board does find that in light of the severity of the Veteran's diabetes in particular, the requirements have been met for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. After completing any clarification, development or action deemed appropriate, send the case to the Director of Compensation Service for extraschedular evaluation for TDIU prior to January 11, 2012, under the provisions of 38 C.F.R. § 4.16 (b) (2015). 

2. After the development requested above has been completed, the RO should readjudicate the claim for an earlier effective date for the grant of TDIU prior to January 11, 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

